Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 11/28/2022.
	The Examiner acknowledges the election of group 1 (claims 1-7) without traverse.
	Thus, claims 8-9 are withdrawn from further consideration pursuant to 
 37 CFR 1.142(b) as being drawn to non-elected claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Masuda (US 2010/0079111)
Regarding claim 1, the prior art discloses:
A vehicle (abstract) comprising: 
a battery pack including a secondary battery (see BATT in fig 1), a battery sensor configured to detect a state of the secondary battery (fig 1 shows one or more of sensors 51,55,56 sense/detect voltage/ current/ charge/ discharge/ temperature of the battery), and a first control device (BATT ECU in fig 1); 
and a second control device (70 in fig 1) provided separately from the battery pack, wherein: the first control device (BATT ECU in fig 1) is configured to set a power upper limit value indicating an upper limit value of a battery power of the secondary battery by using a detection value of the battery sensor (see summary, par 37.  Fig 6, 9, 13 also show upper/power limit values calculation/selection/control by using detection values I,V,T of the battery sensor 51, 55, 56); and 
the second control device (70 in fig 1 and/or power control unit in par 82) is configured to set a guard value  (see at least par 82, step 103-105 in fig 6) of the upper limit value of the battery power by using a temperature of the secondary battery (101 in fig 6, temperature 51 in fig 1), and set the power upper limit value such that the power upper limit value does not exceed the guard value (within the limit value  in guard process (see at least par 82)).
(Claim 2) a third control device (CPU or control unit 70 in fig 1) provided separately from the battery pack (BATT 50) and configured to control the battery power such that the battery power does not exceed the power upper limit value (within nominal/allowable power/charge/discharge range/limit/value, within current/ voltage range/limit, protecting batter from excessively heat (summary, background, 44-46, 82-83)) set by the second control device, wherein the second control device is configured to relay communication between the first control device (fig 1) 
(Claim 3) wherein the second control device is configured to control the battery power such that the battery power does not exceed the power upper limit value that has been set (within nominal/allowable power/charge/discharge range/limit/value, within current/ voltage range/limit, protecting batter from excessively heat (summary, background, 44-46, 82-83))).
(Claim 4) wherein: the battery sensor includes a temperature sensor configured to detect the temperature of the secondary battery (fig 1, 6, 13); and the second control device is configured to set the guard value (see at least par 82, step 103-105 in fig 6) by using a detection value of the temperature sensor (101 in fig 6).
(Claim 5) a temperature sensor (51 in fig 1) provided separately from the battery sensor (55/56) and configured to detect the temperature of the secondary battery (BATT 50) , wherein the second control device is configured to set the guard value (see at least par 82, step 103-105 in fig 6) by using a detection value of the temperature sensor (101 in fig 6).
(Claim 6) wherein the power upper limit value set by the first control device is a provisional power upper limit value which is set provisionally as the power upper limit value (POWER LIMIT CALCULATION (steps 103 in fig 6, and/or 203 in fig 9, and/or  POWER LIMIT/MARGIN CALCULATION in fig 13)), and the second control device is configured to set the power upper limit value by comparing the provisional power upper limit value and the guard value (final power limit is SELECT final POWER LIMIT (104 in fig 6 or 204 in fig 9 or 307 in fig 13) based on power comparison).
(Claim 7) wherein the second control device is configured to set the provisional power upper limit value as the power upper limit value (POWER LIMIT CALCULATION (steps 103 in fig 6, and/or 203 in fig 9, and/or  POWER LIMIT/MARGIN CALCULATION in fig 13) when the provisional power upper limit value is equal to or smaller than the guard value, and set the guard value as the power upper limit value when the provisional power upper limit value is larger than the guard value (the POWER LIMIT CALCULATION/SELECTION in fig 6, 9, 13 perform comparison to SELECT the  guard power limit value (i.e., par 82: final limit power Win and Wout calculated in step 104 (i.e., a guard process is performed.  Further comparison details are disclosed in par 58-66, 73-82, 102-110, 140-144, 156-160)

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/Primary Examiner, Art Unit 2851